Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/24/2021 has been entered. Claims 1 and 13 are amended. Claims 1, 4-6, 8- 13, 16 -17, and 19-22 are pending.
Response to Arguments 
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 4-6, 8-11, 13, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130148067A1 in view of Kubota US20100302492A1.
Regarding claim 1, Regarding claim 1, Wang discloses an array substrate (fig. 9), comprising: a base substrate (3); a planarization layer (layer of 9) on the base substrate (3), the planarization layer (layer of 9) having a plurality of protrusions (9, see fig. 9) protruding away from the base substrate (3) and resulting in a plurality of grooves (area between protrusions in 9, see fig. 9) between adjacent protrusions (9):  a first electrode layer (5) having at least a portion over the plurality of protrusions (9; [0025]) of the planarization layer (layer of 9); an insulation layer (10) filling each groove (area between protrusions in 9, see fig. 9) and exposing a top portion (see fig. 9) of the first electrode layer (5) on the protrusions (9); and  a second electrode 
Wang does not explicitly disclose a top surface of the insulation layer is lower than a top surface of the top portion of the first electrode layer; and the liquid crystal layer is in contact with the second electrode layer and the top portion of the first electrode layer, covers the second electrode layer and the top portion of the first electrode layer, and fills spaces between the second electrode layer and the top portion of the first electrode layer.
Kubota teaches a top surface (top surface of bottom portion of 234; labeled in figs. 1A, cited to in fig. 5B) of the insulation layer (234) is lower than a top surface of the top portion (top surface of top portion of 230; figs. 5B) of the first electrode layer (230); and the liquid crystal layer (208) is in contact with the second electrode layer (235) and the top portion (top portion of 230) of the first electrode layer (230)(see fig. 5B), covers the second electrode layer (235) and the top portion of the first electrode layer (top portion of 230)(see fig. 5B), and fills spaces between the second electrode layer (235) and the top portion (top portion of 230) of the first electrode layer (230)(see fig. 5B) for purpose of providing a shorter distance between the adjacent structure bodies allowing a strong electric field to be applied to the liquid crystal layer, which results in a reduction in power consumption for driving the liquid crystal ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify array substrate of Wang to include the insulating and electrode structure of Kubota for purpose of providing a shorter distance between the adjacent structure bodies allowing a strong electric field to be applied to the liquid crystal layer, which results in a reduction in power consumption for driving the liquid crystal ([0015]).
Regarding claim 4, Wang and Kubota teach the array substrate of claim 1, wherein: the second electrode layer (2) comprises a plurality of second sub-electrodes (2 between 9; fig. 9; [0025]),each second sub-electrode (2) is in the groove (see fig. 9; [0025]) between the adjacent protrusions (9) and electrically insulated (insulated via 12) from the first electrode layer (5)(see 
Regarding claim 5, Wang and Kubota teach the array substrate of claim 4, Wang further teaches wherein each second sub-electrode (2) is stripe-shaped (see fig. 7), and the plurality of second sub-electrodes (2) are in parallel ([0028]).
Regarding claim 6, Wang and Kubota teach the array substrate of claim 1, Wang further teaches wherein the first electrode layer (5) is a continuous single layer over the planarization layer (layer of 9)(see fig. 9; [0025]).
Regarding claim 8, Wang and Kubota teach the array substrate of claim 1, Wang further teaches wherein: the plurality of protrusions (9) has a cross-section in a direction perpendicular (see fig 7, 9) to the base substrate (3), and the cross-section (9) has one of a trapezoidal shape (see fig. 9; [0033]), a rectangular shape, a triangular shape, a circular shape, a curved shape, and an arcuate shape.
Regarding claim 9, Wang and Kubota teach the array substrate of claim 1, Wang further teaches wherein a top surface of the plurality of protrusions (9) and a top surface of the insulation layer (10) are of substantially a same height (see fig. 9) from the base substrate (3).
Regarding claim 10, Wang and Kubota teach the array substrate of claim 1, Wang further teaches wherein a top surface of the portion of the first electrode layer (5) over the protrusions (9) and a top surface of the second electrode layer (2) are of substantially a same height (see fig. 9) from the base substrate (3).
Regarding claim 11, Wang and Kubota teach a display panel ([0046]-[0047]), Wang further teaches comprising the array substrate (fig. 9) of claim .1
Regarding claim 13, Wang discloses a method of fabricating an array substrate (fig. 9, comprising:
providing a base substrate (3);
forming a planarization layer (layer of 9) on the base substrate (3), the planarization layer (layer of 9 including a plurality of protrusions protruding (9, see fig. 9) away from the base substrate (3) and resulting in a plurality of grooves (area between protrusions in 9, see fig. 9) between adjacent protrusions (9);

forming an insulation layer (10) at least partially filling each groove (area between protrusions in 9, see fig. 9 and exposing a top portion of the first electrode layer (5) on the protrusions; and
forming a second electrode layer (2) on the insulation layer (10); and
forming a liquid crystal layer (liquid crystal layer, [0046]);
wherein the second electrode layer (2) is flat and the second electrode layer (2) and the top portion of the first electrode layer (5, 51) have a same height from the base substrate (see fig. 9; [0025]).
Wang does not explicitly disclose a top surface of the insulation layer is lower than a top surface of the top portion of the first electrode layer; and the liquid crystal layer is in contact with the second electrode layer and the top portion of the first electrode layer, covers the second electrode layer and the top portion of the first electrode layer, and fills spaces between the second electrode layer and the top portion of the first electrode layer.
Kubota teaches a top surface (top surface of bottom portion of 234; figs. 1A, 5B) of the insulation layer (234) is lower than a top surface of the top portion (top surface of top portion of 230; figs. 5B) of the first electrode layer (230); and the liquid crystal layer (208) is in contact with the second electrode layer (235) and the top portion (top portion of 230) of the first electrode layer (230)(see fig. 5B), covers the second electrode layer (235) and the top portion of the first electrode layer (top portion of 230)(see fig. 5B), and fills spaces between the second electrode layer (235) and the top portion (top portion of 230) of the first electrode layer (230)(see fig. 5B) for purpose of providing a shorter distance between the adjacent structure bodies allowing a strong electric field to be applied to the liquid crystal layer, which results in a reduction in power consumption for driving the liquid crystal ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify array substrate of Wang to include the insulating and electrode structure of Kubota for purpose of providing a shorter distance between the 
Regarding claim 16, Wang and Kubota teach the method of claim 13, Wang further teaches wherein: the second electrode layer (2) comprises a plurality of second sub-electrodes (2 between 9; fig. 9; [0025]) each second sub-electrode (2) is in the groove (see fig. 9; [0025]) between the adjacent protrusions (9) and electrically insulated (insulated via 12) from the first electrode layer (5)(see fig. 9), and the insulation layer (10) is between the first electrode layer (5) and the second electrode layer (2)(see fig. 9).
Regarding claim 17, Wang and Kubota teach the method of claim 16, Wang further teaches wherein each second sub-electrode (2) is stripe-shaped (see fig. 7), and the plurality of second sub-electrodes (2) are in parallel ([0028]).
 	Regarding claim 19, Wang and Kubota teach the method of claim 13, Wang further teaches wherein the first electrode layer (5) is a continuous single layer over the planarization layer (layer of 9)(see fig. 9; [0025]).
Regarding claim 20, Wang and Kubota teach the method of claim 13, Wang further teaches wherein: the plurality of protrusions (9) has a cross-section in a direction perpendicular (see fig 7, 9) to the base substrate (3), and the cross-section (9) has one of a trapezoidal shape (see fig. 9; [0033]), a rectangular shape, a triangular shape, a circular shape, a curved shape, and an arcuate shape.
Regarding claim 21, Wang and Kubota teach the method of claim 1, Wang further teaches wherein a top surface of the plurality of protrusions (9) and a top surface of the insulation layer (10) are of substantially a same height (see fig. 9) from the base substrate (3).
Regarding claim 22, Wang and Kubota teach the method of claim 13, Wang further teaches wherein a top surface of the portion of the first electrode layer (5) over the protrusions (9) and a top surface of the second electrode layer (2) are of substantially a same height (see fig. 9) from the base substrate (3).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130148067A1 in view of Kubota US20100302492A1 in further view of Goebel US20100188630A1.
Regarding claim 12, Wang and Kubota teach the display panel of claim 11, however does not teach wherein the display panel is a liquid crystal display panel having negative liquid crystals.
Goebel teaches wherein the display panel is a liquid crystal display panel having negative liquid crystals ([0018]) for the purpose that displays which use dielectrically negative liquid crystals as modulation media have significantly higher transmission than those which use dielectrically positive liquid crystals ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the negative liquid crystal of Goebel for the purpose that displays which use dielectrically negative liquid crystals as modulation media have significantly higher transmission than those which use dielectrically positive liquid crystals ([0018])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                             

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871